United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-2194
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Troy John Pitzen

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Central
                                   ____________

                             Submitted: October 6, 2022
                              Filed: October 12, 2022
                                   [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Troy John Pitzen appeals the within-Guidelines-range sentence the district
     1
court imposed after he pleaded guilty to making a false statement to a federal agency.

         1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
His counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the substantive reasonableness of the
sentence.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (reviewing sentence under deferential abuse-of-
discretion standard; discussing substantive reasonableness); see also United States v.
Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on appeal, within-Guidelines-range
sentence presumed reasonable).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we grant counsel
leave to withdraw, and affirm.
                       _____________________________




                                         -2-